Exhibit ASSET PURCHASE AND BALANCE SHEET ENHANCEMENT AGREEMENT Dated: November 24, 2008 Between: Rotoblock Corporation 300 B Street Santa Rosa, CA 95401(“Company”) And: Chien-Chih Liu 125 Mt. Baldy Ct. Roseville, CA 95747 (“Liu”) Recitals WHEREAS, the Company is engaged in discussions with select investors who may be willing to provide the Company with a loanfor additional working capital (“Investor Loan”) ; and WHEREAS, the Company considers it to be in its best interest and in the best interest of its shareholders that its balance sheet be enhanced by the addition of certain real property assets; and WHEREAS, such balance sheet enhancement would make available assets to provide collateral for the Investor Loan; and WHEREAS, Liu is the Company’s President/CEO and is willing to sell to the Company a partial interest in certain real property (“Real Property”) for purposes of balance sheet enhancement and the Company desires to acquire the Real Property, subject to the terms and conditions of this Agreement. NOW THEREFORE, in consideration of the foregoing and other good and valuable consideration, the parties hereby agree as follows: 1.Sale and Purchase of the Real Property. Liu hereby sells, conveys, transfers and assigns to the Company and the Company hereby purchases from Liu a twenty-five percent (25%) undivided interest as a tenant-in-common (“Transferred Interest”) in the Real Property located at 5555 Yosemite Ave., Merced, CA 95340, as more particularly described in Exhibit A attached hereto and incorporated herein by this reference. 2.Purchase Price and Payment. The Purchase Price for the
